DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-20 were originally presented having a filing date of 21 August 2018. Claims 1-20 are currently pending. This is the first action on the merits.
Information Disclosure Statement
The Information Disclosure Statements that were filed on 16 December 2019 and 19 April 2022 are in compliance with 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.
Claim Objections
Claim 17 is objected to because of the following informalities: in line 18, “precited” should read “predicted”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the term “characteristic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes the term “characteristic” has been construed to mean any quality related to the classified category of the event of interest.
Regarding claim 18, this claim recites the term “prediction model”  in lines 2 and 3. There is insufficient antecedent basis for these limitations in the claim. For examination purposes claim 18 will be read as dependent on claim 3, which recites the prediction model.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 5, it is unclear how the event classifier of claim 4 which classifies the event of interest into a category then fails to classify the event. It is unclear how this claim incorporates all the limitations of the claim from which it depends (classifying the event of interest into a category) while specifying the further limitation of the subject matter claimed (failing to classify the event of interest) which is required of a claim in dependent form. For examination purposes, “wherein the event of interest is an unclassifiable event that the event classifier fails to classify” has been interpreted to be any determination by a classifier that an event is not to be classified as an event of interest.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 12-15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olabiyi et al. (US Patent No. 11120353 B2), hereinafter referred to as “Olabiyi”.
Regarding claim 1, Olabiyi teaches A method comprising, by a computing system: 
accessing contextual data associated with a vehicle operated by a human driver, wherein the contextual data is captured using one or more sensors associated with the vehicle (see at least Olabiyi Fig. 3A, column 9, lines 55-62 “The sensor data store 113 may store sensor data from sensor(s) 103 for future retrieval and use by the ADA system 100, for example, during training the stored sensor data may be retrieved from the sensor data store 113 and used to generate prediction labels and/or recognition labels. In some implementations, the sensor data store 113 may be part of a data storage system (e.g., a standard data or database management system) for storing and providing access to data.”, column 11, lines 6-17 “The processor(s) 213 (e.g., see FIG. 2A) of the moving platform(s) 101, modeling server 121, and/or the client device(s) 117 may receive and process the sensor data from the sensors 103 (or the sensor data store 113). In the context of a moving platform 101, the processor(s) 213 may include an electronic control unit (ECU) implemented in the moving platform 101 such as a vehicle, although other moving platform types are also contemplated. The ECU may receive and store the sensor data as vehicle operation data in the CAN data store 109 for access and/or retrieval by the driver action prediction engine 105”); 
determining one or more predicted vehicle operations (see at least Olabiyi Fig. 4, column 19 lines 18-20 “At 403, the feature extraction processor(s) 253 may extract features for prediction and/or features for recognition from the stored sensor data”) by processing the contextual data based at least on information associated with pre-recorded contextual data associated with a plurality of vehicles (see at least Olabiyi Fig. 4, column 17, lines 49-53 “In some implementations, the action prediction processor 255 runs a prediction network 705 on the features extracted for prediction (e.g., received directly from the feature extraction processor(s) 253, the data store 223, etc.) in order to predict user actions.”, column 19, lines 6-10 “At 401, the sensor data processor 251 or the feature extraction processor(s) 253 may receive stored data (e.g., stored in sensors 103 or in the sensor data store 113) describing characteristics of a vehicle in motion at a past time.”); 
detecting one or more vehicle operations made by the human driver (see at least Olabiyi column 17, lines 35-39 “In some implementations, the recognition network 731 may include an algorithmic model component of the action recognition processor 255 that recognizes or detects user actions from extracted features or sensor data.”); 
determining that an event of interest is associated with the contextual data based on a comparison of the one or more vehicle operations made by the human driver and the one or more predicted vehicle operations (see at least Olabiyi Fig. 3B, column 4, lines 47-49 “training the one or more prediction network weights of the prediction network includes determining an error between the recognized label and the predicted label”, column 18 line 66-column 19 line 3 “At 359, the training processor 259 may generate training examples using the features extracted for prediction and the recognized driver actions and, at 361, may train the prediction network model 705 using the training network 761”); and 
causing high-resolution contextual data associated with the event of interest to be stored (see at least Olabiyi Fig. 1 “CAN Data Store 109”, “Sensor Data Store 113”, column 9, lines 51-62 “In some implementations, the CAN data store 109 may be part of a data storage system (e.g., a standard data or database management system) for storing and providing access to data. The sensor data store 113 may store sensor data from sensor(s) 103 for future retrieval and use by the ADA system 100, for example, during training the stored sensor data may be retrieved from the sensor data store 113 and used to generate prediction labels and/or recognition labels. In some implementations, the sensor data store 113 may be part of a data storage system (e.g., a standard data or database management system) for storing and providing access to data.”).
Regarding claim 3, Olabiyi teaches the method of claim 1 as shown above. Olabiyi further teaches wherein the information associated with the pre-recorded contextual data comprises a prediction model (see at least Olabiyi Fig. 7A, column 18, line 11 “prediction network model 705”) and wherein the prediction model is a machine- learning model (see at least Olabiyi column 1, line 17 “The present disclosure relates to machine learning”) trained using the pre-recorded contextual data associated with the plurality of vehicles (see at least Olabiyi Fig. 3B “stored sensor data 351”, “extract features for prediction 357”, “train prediction network model 361”).
Regarding claim 12, Olabiyi teaches the method of claim 1 as shown above. Olabiyi further teaches wherein the contextual data of the vehicle comprises one or more parameters associated with the vehicle (see at least Olabiyi Fig. 3A, column 9, lines 26-28 “The moving platform(s) 101 may include one or more sensors 103a, a Controller Area Network (CAN) data store 109”, column 18, lines 32-37 “In the example depicted in the diagram 300, the driver action prediction engine 105 may receive sensor data 301, which may be provided by sensors 103 (not shown) associated with a moving platform 101, such as the vehicle 307. The sensor data 301 may include environment sensing data, in-cabin sensing data, or other types of sensing data.”), and wherein the one or more parameters associated the vehicle comprise: a speed; a moving direction; a trajectory; a GPS coordination (see at least Olabiyi column 9, lines 47-49 “In some implementations, the vehicle operation data may also include location data (e.g., GPS coordinates)”), wheel slip, traction control information, windshield wiper control information, steering angle, braking force, etc.”); an acceleration; a pressure on a braking pedal (see at least Olabiyi column 9, lines 43-47 “Examples of the vehicle CAN data include, but are not limited to, transmission, speed, acceleration, deceleration, wheel speed (Revolutions Per Minute—RPM); a pressure on an acceleration pedal; a steering force on a steering wheel; a wheel direction; a signal state; a navigation map; a target place; a route; an estimated time; or a detour.
Regarding claim 13, Olabiyi teaches the method of claim 1 as shown above. Olabiyi further teaches wherein the contextual data of the vehicle comprises one or more metrics associated with an environment of the vehicle (see at least Olabiyi column 10, lines 19-22 “The sensor(s) 103 may also include one or more optical sensors configured to record images including video images and still images of an inside or outside environment of a moving platform 101”), and wherein the one or more metrics associated with the environment of the vehicle comprise: a distance to another vehicle; a relative speed to another vehicle; a distance to a pedestrian; a relative speed to a pedestrian; a traffic signal status; a distance to a traffic signal; a distance to an intersection; a road sign (see at least Olabiyi column 10, lines 26-32 “For instance, in the context of a moving platform 101, the sensor(s) 103a may capture the environment around the moving platform 101 including roads, roadside structure, buildings, trees, dynamic road objects (e.g., surrounding moving platforms 101, pedestrians, road workers, etc.) and/or static road objects (e.g., lanes, traffic signs, road markings, traffic cones, barricades, etc.), etc.”); a distance to a road sign; a distance to curb; a relative position to a road line; an object in a field of view of the vehicle; a traffic status; a trajectory of another vehicle; a motion of another traffic agent; a speed of another traffic agent; a moving direction of another traffic agent; a signal status of another vehicle; a position of another traffic agent; or aggressiveness metrics of other vehicles.
Regarding claim 14, Olabiyi teaches the method of claim 13 as shown above. Olabiyi further teaches wherein the one or more metrics associated with the environment of the vehicle are determined based on one more cameras or LiDAR systems (see at least Olabiyi Fig. 3A, column 18, lines 37-39 “For example, environment sensing data may include cameras (e.g., externally facing), LIDAR”).
Regarding claim 15, Olabiyi teaches the method of claim 1 as shown above. Olabiyi further teaches wherein the contextual data of the vehicle comprises one or more parameters associated with the human driver (see at least Olabiyi column 18, lines 35-43 “The sensor data 301 may include environment sensing data, in-cabin sensing data, or other types of sensing data… in-cabin sensing data may include cameras (e.g., internally facing), microphones, CAN bus data (e.g., as described elsewhere herein), etc.; and the other types of data may include direct action sensing (e.g., direct sensors of user actions)”), and wherein the one or more parameters associated with the human driver comprise: a head position of the human driver; a head movement of the human driver; a hand position of the human driver (see at least Olabiyi column 10, lines 53-59 “In one or more implementations, the sensor(s) 103 may capture user's action and activities that are not directly related to the motions of the moving platform(s) 101, such as the user's facial expressions, head directions, hand locations, and other activities that might or might not affect the user's operations of the moving platform(s) 101.”); a hand movement of the human driver; a foot position of the human driver; a foot movement of the human driver; a gazing direction of the human driver; a gazing point of the human driver; an image of the human driver; a gesture of the human driver; or a voice of the human driver.
Regarding claim 18, as best understood based on the 112(b) issue identified above, Olabiyi teaches the method of claim 3 as shown above. Olabiyi further teaches further comprising: training the prediction model using the stored high-resolution contextual data of the vehicle related to the detected event of interest, wherein the prediction model improves over time based on training data related to the detected event of interest (see at least Olabiyi Fig. 3B, column 18 line 66-column 19 line 3 “At 359, the training processor 259 may generate training examples using the features extracted for prediction and the recognized driver actions and, at 361, may train the prediction network model 705 using the training network 761”).
Regarding claim 19, this claim is substantially similar to claim 1, and is, therefore, rejected in the same manner as claim 1 as has been set forth above. 
Regarding claim 20, this claim is substantially similar to claim 1, and is, therefore, rejected in the same manner as claim 1 as has been set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Olabiyi in view of Tamari et al. (US Patent No. 9298575 B2), hereinafter referred to as “Tamari”.
Regarding claim 2, Olabiyi teaches the method of claim 1 as shown above. Olabiyi does not teach but Tamari teaches wherein the event of interest is determined based on a determination that the one or more vehicle operations of the human driver deviate from the one or more predicted vehicle operations by a pre-determined threshold (see at least Tamari column 4, lines 26-31 “The received sensor data may be analyzed to determine whether a potential drive event or an actual drive event has occurred. The potential drive event or drive event may be detected by comparing the received sensor data with predefined threshold(s) and/or with predefined drive event profiles.”).
Olabiyi and Tamari are considered analogous to the claimed invention because they are in the same field of vehicle monitoring (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olabiyi to include “wherein the event of interest is determined based on a determination that the one or more vehicle operations of the human driver deviate from the one or more predicted vehicle operations by a pre-determined threshold” as disclosed in Tamari. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Olabiyi’s prediction and recognition modules with Tamari’s determination of a drive event on the basis of a threshold of deviation from the prediction vehicle action. Doing so provides a predefined and quantitative indicative test for whether a drive event has occurred (see at least Tamari column 11, lines 1-6 “In some embodiments, the determination that a drive event has occurred can be made based on one or more predefined criteria such as one or more sensor data values exceeding predefined threshold values (e.g., a vehicle speed threshold, a vehicle acceleration threshold, a vehicle deceleration threshold, etc.) or match predefined profiles.”) which can also be altered in different environments (see at least Tamari column 13, lines 50-52 “In various embodiments, adjusting sensor sensitivity includes adjusting a threshold level of one or more sensors based on the geolocation of the vehicle.”, column 14, lines 19-27 “In various embodiments, the geolocation based criteria includes one or more geolocation based onboard sensor threshold values for detecting an event from driving data. For example, a deceleration threshold for detecting a collision drive event is set higher for a bumpy road (e.g., a road filled with potholes), since a bumpy road would cause more erratic decelerations than decelerations that occur when driving on a well-paved neighborhood street.”).
Regarding claim 4, as best understood based on the 112(b) issue identified above, Olabiyi teaches the method of claim 1 as shown above. Olabiyi does not teach but Tamari teaches classifying, using an event classifier, the event of interest into a category based on previously detected events of interest (see at least Tamari column 2, lines 47-56 “In the example shown, vehicle 102 is equipped with an onboard drive event detector 104 for detecting vehicle drive events. Driving events are driving occurrences relating to safe and proper operation of vehicle. Drive events may comprise accidents, near-accidents, traffic law violations, company rule violations, driving occurrences that increase the risk of accidents or otherwise causing harm to the owner of the vehicle or driver's employer. A drive event may include one or more “basic” drive operations that characterize basic or elementary moves of driving.”, column 5, lines 31-41 “In another example, drive event detector 104 is configured to determine or classify (e.g., preliminarily determine or classify) whether a captured potential drive event is an valid drive event that can be used to assess driver performance, a non-event that is not relevant to evaluating the driver or vehicle performance in an interested area, a repeat non-event that has been repeatedly captured and needs to be alerted to the driver so the driver can strive to avoid it in the future by for example modifying his/her driving behavior, or any other appropriate classification or determination.”); and assign an interest score to the event of interest, wherein the interest score is based on the category and one or more characteristics of the event of interest (see at least Tamari column 11, lines 16-21 “In various embodiments, a score is calculated based on the received sensor data and a determination that a potential drive event or actual drive event has started or has occurred is made based on the calculated score. A score can be calculated based on the output of a trained machine learning algorithm and the profile of similar events that have received similar output.”).
Olabiyi and Tamari are considered analogous to the claimed invention because they are in the same field of vehicle monitoring (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olabiyi to include “classifying, using an event classifier, the event of interest into a category based on previously detected events of interest; and assign an interest score to the event of interest, wherein the interest score is based on the category and one or more characteristics of the event of interest” as disclosed in Tamari. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Olabiyi’s prediction and recognition modules with Tamari’s classification and scoring of a drive event. Doing so would prevent unnecessary use of bandwidth while transmitting data but only transmitting data necessary for further analysis (see at least Tamari column 5, lines 22-31 “Nonetheless, such analyses done early in drive event capture and analysis process at drive event detector 104 may help to minimize storing, transmitting, processing unnecessary drive event related data… In this way, valuable bandwidth for transmitting data is not wasted (or paid for).”, column 5, lines 41-47 “In some embodiments, drive event detector 104 is configured to create drive event records based on how the captured data is classified. In various embodiments, a more comprehensive drive event record is created for a valid drive event, an abbreviated drive event record is created for a non-event, and an even more abbreviated drive event record (termed avoidance record) is created for a repeat non-event.”, column 9 line 64-column 10 line 1 “One advantage for calculating the local event score is to enable event detector 400 to optimize the use of the data transfer bandwidth by only selectively uploading the full event data to the remote server for review/display/analysis.”, column 10, lines 23-29 “In some embodiments, event detector 400 has the ability to reduce, or at least regulate, the amount of data that flows from it to the remote server and/or user(s). For example, large bandwidth data streams such as video and audio data are not regularly transmitted to the remote server unless by direction of either Local Event Scoring Module 412 or by manual or remote user request.”)
Regarding claim 5, as best understood based on the 112(d) issue identified above, Olabiyi in view of Tamari teaches the method of claim 4 as shown above. Tamari further teaches wherein the event of interest is an unclassifiable event that the event classifier fails to classify (see at least Tamari column 4, lines 34-44 “The non-event profiles are characteristics of captured drive events that are found to be invalid drive events. For example, non-event profiles include a bumpy road profile (e.g., sensor readings characteristic of driving a bumpy road—for example, vertical and horizontal accelerations, slow speed, residential area, etc.), a road entry profile (e.g., sensor readings characteristic of entering a road—for example, vertical acceleration, slow speed, transition onto a road area over a dip, etc.), or any other appropriate circumstance comprising a normal driving sequence. In other words, they are profiles of false positive drive events.”).
Olabiyi and Tamari are considered analogous to the claimed invention because they are in the same field of vehicle monitoring (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olabiyi to include “wherein the event of interest is an unclassifiable event that the event classifier fails to classify” as disclosed in Tamari. The motivation for making this modification to the teachings of Olabiyi and Tamari is the same as that set forth above, in the rejection of claim 4. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Olabiyi in view of Tamari as applied to claim 4 above, and further in view of Englard et al. (US Patent No. 10606270 B2), hereinafter referred to as “Englard”.
Regarding claim 6, Olabiyi in view of Tamari teaches the method of claim 4 as shown above. Olabiyi in view of Tamari does not teach but Englard teaches wherein the event of interest includes an unrecognizable object that an agent modeler fails to recognize (see at least Englard column 21, lines 24-32 “…each occupancy grid indicating object positions (and possibly object boundaries, orientations, etc.) within an overhead view of the autonomous vehicle's environment. Within the occupancy grid, each “cell” (e.g., pixel) may be associated with a particular class as determined by the classification module 214, possibly with an “unknown” class for certain pixels that were not successfully classified.”).
Englard is considered analogous to the claimed invention because they are in the same field of vehicle monitoring (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olabiyi in view of Tamari to include “wherein the event of interest includes an unrecognizable object that an agent modeler fails to recognize” as disclosed in Englard. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Olabiyi’s prediction and recognition modules and Tamari’s classification and scoring of a drive event with Englard’s inclusion of an “unknown” class to account for a potential gaps in an autonomous vehicle’s imaging and classification of surrounding objects.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Olabiyi in view of Fields et al. (US Patent No. 9805601 B1), hereinafter referred to as “Fields”.
Regarding claim 7, Olabiyi teaches the method of claim 1 as shown above. Olabiyi does not teach but Fields teaches wherein causing the high-resolution contextual data associated with the event of interest to be stored comprises moving the high-resolution contextual data from a volatile memory to a non-volatile storage of the computing system (see at least Fields Fig. 6, column 33, lines 58-64 “At block 606, sensor data related to the anomalous condition may be recorded for further analysis. This may include recording sensor data for a period of time beginning before the determination of the occurrence of the anomalous condition at block 604 (such as by moving data from a buffer or volatile memory to a permanent storage or non-volatile memory)”).
Fields is considered analogous to the claimed invention because they are in the same field of vehicle monitoring (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olabiyi to include “wherein causing the high-resolution contextual data associated with the event of interest to be stored comprises moving the high-resolution contextual data from a volatile memory to a non-volatile storage of the computing system” as disclosed in Fields. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Olabiyi’s prediction and recognition modules with Field’s storage of the anomalous condition data in a non-volatile memory. Non-volatile memories have larger storage than volatile memories, and moving anomalous condition data to a permanent storage, if bandwidth allows, would allow for further analysis (see at least Fields column 38, lines 55-62 “In some embodiments, the recorded data may be transmitted via the network 201 to the external computing device 206 for storage or analysis. In yet further embodiments, recorded data may be stored locally within the mobile computing device 110 or on-board computer 114 until such device is communicatively connected to a high-bandwidth network connection or a power source.”).
Regarding claim 8, Olabiyi teaches the method of claim 1 as shown above. Olabiyi does not teach but Fields teaches wherein causing the high-resolution contextual data associated with the event of interest to be stored comprises uploading the high-resolution contextual data to a cloud (see at least Fields, Fig. 13 “1304: transmit the telematics data to a remote server”, column 11, lines 44-49 “Although illustrated as a single device in FIG. 2, one or more portions of external computing device 206 may be implemented as one or more storage devices that are physically co-located with external computing device 206, or as one or more storage devices utilizing different storage locations as a shared database structure (e.g. cloud storage).”, column 52, lines 29-31 “At block 1304, the collected telematics data may be transmitted to a remote server (such as an external computing device 206) via the network 201.”).
Fields is considered analogous to the claimed invention because they are in the same field of vehicle monitoring (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olabiyi to include “wherein causing the high-resolution contextual data associated with the event of interest to be stored comprises uploading the high-resolution contextual data to a cloud” as disclosed in Fields. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Olabiyi’s prediction and recognition modules with Field’s uploading of the anomalous condition data to a cloud. The data being stored in a cloud would allow for the transfer of it to other vehicles, which would help other vehicles avoid the same anomalous condition (see at least Fields column 1 line 64-column 2 line 10 “In one aspect, an electronic message is sent from a vehicle to a nearby vehicle to alert the nearby vehicle that an abnormal traffic condition has occurred in the vehicle's operating environment. Various aspects may include detecting that an abnormal traffic condition exists in an operating environment of a vehicle and generating an electronic message regarding the abnormal traffic condition. The electronic message may then be transmitted via the vehicle's transceiver using a wireless communication to the nearby vehicle to alert the nearby vehicle of the abnormal traffic condition and to allow the nearby vehicle to avoid the abnormal traffic condition.”)
Regarding claim 9, Olabiyi teaches the method of claim 1 as shown above. Olabiyi does not teach but Fields teaches flagging the high-resolution contextual data to be associated with the event of interest (see at least Fields Fig. 6, column 33, lines 58-59 “At block 606, sensor data related to the anomalous condition may be recorded for further analysis”).
Fields is considered analogous to the claimed invention because they are in the same field of vehicle monitoring (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olabiyi to include “flagging the high-resolution contextual data to be associated with the event of interest” as disclosed in Fields. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Olabiyi’s prediction and recognition modules with Field’s association of data with the anomalous condition. Doing so would provide context for the occurrence of an anomalous condition before and after the start of the occurrence which could be affecting a plurality of drivers (see at least Fields column 1, lines 54-62 “Conventional telematics devices may collect certain types of data regarding vehicle operation. However, conventional telematics devices and data gathering techniques may have several drawbacks. Specifically, conventional telematics devices only monitor the movement and operating status of the vehicle in which they are disposed. Such data is limited to determining the vehicle location, whether the vehicle has been in an accident, or similar simple information regarding the vehicle.”, column 33, lines 36-49 “When determined by the mobile computing device 110 or on-board computer 114, the anomalous condition may be related to the immediate vehicle environment (e.g., accidents, reckless driving, impaired driving, vehicle emergencies, vehicle breakdowns, potholes, lane closures, etc.) in some embodiments. In further embodiments, the external computing device 206 may also determine anomalous conditions affecting many drivers (e.g., traffic jams, heavy pedestrian traffic such as in the vicinity of a sporting event, etc.). Determining the occurrence of an anomalous condition may include comparing sensor data with previously recorded data for the local environment (e.g., based upon GPS data) or for similar environments (e.g., residential streets within a city, rural highways, etc.).”)
Regarding claim 10, Olabiyi teaches the method of claim 1 as shown above. Olabiyi does not teach but Fields teaches selecting the high-resolution contextual data to be stored based on the determination that the event of interest is associated with the contextual data (see at least Fields column 33, lines 58-59 “”At block 606, sensor data related to the anomalous condition may be recorded for further analysis”), wherein the high-resolution contextual data, compared to data that is stored when corresponding contextual data is determined to be unassociated with the event of interest, comprises more information; or corresponds to a longer time period (see at least Fields column 33, lines 59-65 “This may include recording sensor data for a period of time beginning before the determination of the occurrence of the anomalous condition at block 604 (such as by moving data from a buffer or volatile memory to a permanent storage or non-volatile memory) and extending for a period of time after determination of the anomalous condition.”).
Fields is considered analogous to the claimed invention because they are in the same field of vehicle monitoring (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olabiyi to include “selecting the high-resolution contextual data to be stored based on the determination that the event of interest is associated with the contextual data, wherein the high-resolution contextual data, compared to data that is stored when corresponding contextual data is determined to be unassociated with the event of interest, comprises more information; or corresponds to a longer time period” as disclosed in Fields. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Olabiyi’s prediction and recognition modules with Field’s storage of the anomalous condition data in a non-volatile memory. The motivation for making this modification to the teachings of Olabiyi and Fields is the same as that set forth above, in the rejection of claim 9. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Olabiyi in view of Lewis et al. (US Patent No. 11282385 B2), hereinafter referred to as “Lewis”.
Regarding claim 11, Olabiyi teaches the method of claim 1 as shown above. Olabiyi does not teach but Lewis teaches determining an area where the human driver is paying attention (see at least Lewis column 2, lines 56-57 “In an aspect, the first sensor comprises a second camera that is oriented toward the user.”, column 20, lines 36-39 “In an aspect, a first sensor 1006 (e.g., a second image capture device, a second camera, etc.) may capture gaze data 1026 (e.g., gaze data or other information indicating a gaze of a user of a vehicle).”); and selecting a contextual data set associated with the area where the human driver is paying attention, wherein the high-resolution contextual data comprises the selected contextual data set (see at least Lewis column 20, lines 45-48 “The at least one neural network 1002 may obtain the gaze data 1026 captured by the first sensor 1006. The at least one neural network 1002 may determine 1028 field-of-view information associated with the user.”, column 20, lines 64-67 “Based on the field-of-view information, the at least one neural network 1002 may identify 1030 one or more salient object represented in the first scene that is depicted in the first image data 1022.”).
Lewis is considered analogous to the claimed invention because they are in the same field of vehicle monitoring (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olabiyi to include “determining an area where the human driver is paying attention; and selecting a contextual data set associated with the area where the human driver is paying attention, wherein the high-resolution contextual data comprises the selected contextual data set” as disclosed in Lewis. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Olabiyi’s prediction and recognition modules with Lewis’ identification of the gaze of the driver in order to be able to improve machine-learning navigation and control of a vehicle by determining where a human driver is looking.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Olabiyi in view of Englard.
Regarding claim 16, Olabiyi teaches the method of claim 1 as shown above. Olabiyi does not teach but Englard teaches generating, by a machine-learning model, one or more multi-channel images based on the contextual data of the vehicle (see at least Englard Fig. 17, column 47, lines 53-62 “At block 944, an observed occupancy grid, and one or more predicted occupancy grids, are generated based on the sensor data received at block 942. The observed occupancy grid may be indicative of which cells are currently occupied in a two-dimensional representation of an environment through the autonomous vehicle is moving, and the predicted occupancy grid(s) may be indicative of which cells are currently expected to be occupied at one or more future instances of time in the two-dimensional representation of the environment, for example.”), wherein each multi-channel image has multiple channels corresponding to different information layers of the contextual data of the vehicle (see at least Englard column 19, lines 35-40 “As just one example, “sensor data 1” may include frames of point cloud data generated by a first lidar device, “sensor data 2” may include frames of point cloud data generated by a second lidar device, “sensor data 3” (not shown in FIG. 4) may include frames of digital images generated by a camera, and so on.”); and 
predicting a discretized view of an environment of the vehicle based on the one or more multi-channel images, wherein the one or more predicted vehicle operations are based at least in part on the predicted discretized view of the environment of the vehicle (see at least Englard column 47, lines 53-62 “At block 944, an observed occupancy grid, and one or more predicted occupancy grids, are generated based on the sensor data received at block 942. The observed occupancy grid may be indicative of which cells are currently occupied in a two-dimensional representation of an environment through the autonomous vehicle is moving, and the predicted occupancy grid(s) may be indicative of which cells are currently expected to be occupied at one or more future instances of time in the two-dimensional representation of the environment, for example.”).
Englard is considered analogous to the claimed invention because they are in the same field of vehicle monitoring (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olabiyi to include “generating, by a machine-learning model, one or more multi-channel images based on the contextual data of the vehicle, wherein each multi-channel image has multiple channels corresponding to different information layers of the contextual data of the vehicle; and predicting a discretized view of an environment of the vehicle based on the one or more multi-channel images, wherein the one or more predicted vehicle operations are based at least in part on the predicted discretized view of the environment of the vehicle” as disclosed in Englard. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Olabiyi’s prediction and recognition modules with Englard’s occupancy grids as it is one of the ways for self-driving vehicles to accomplish the challenging task of visualizing a safe trajectory (see at Englard least column 1, lines 28-43 “Self-driving or “autonomous” vehicles generally employ sensors, such as light detection and ranging (lidar) devices, to detect or “see” the surrounding environment as the vehicles move toward their destinations. Such vehicles include self-driving control systems that process the sensor data and, based on both the sensed environment and the desired destination, determine which maneuvers and operational states (e.g., speed, braking force, steering direction) are most appropriate on a more or less continuous basis throughout the trip. Accomplishing this task can be extremely challenging, due in large part to the virtually infinite number of different scenarios that such vehicles may encounter, as well as stringent safety requirements with respect to both the autonomous vehicle passengers and any individuals who may be in the general vicinity of the autonomous vehicles.”, column 8, lines 60-65 “Moreover, the SDCAs may also, or instead, vary in other ways, such as utilizing perception components that employ different techniques for identifying, classifying and/or tracking objects, and/or prediction components that employ different techniques for predicting future positions of objects, etc.”
Regarding claim 17, Olabiyi teaches the method of claim 1 as shown above. Olabiyi does not teach but Englard teaches predicting a discretized view of an environment of the vehicle based on a combination of features related to the vehicle (see at least Englard column 47, lines 53-62 “At block 944, an observed occupancy grid, and one or more predicted occupancy grids, are generated based on the sensor data received at block 942. The observed occupancy grid may be indicative of which cells are currently occupied in a two-dimensional representation of an environment through the autonomous vehicle is moving, and the predicted occupancy grid(s) may be indicative of which cells are currently expected to be occupied at one or more future instances of time in the two-dimensional representation of the environment, for example.”), 
wherein the one or more predicted vehicle operations are based at least in part on the predicted discretized view of the environment of the vehicle, and wherein the combination of features related to the vehicle comprises one or more of: a current position of the vehicle; a past position of the vehicle; a precited position of the vehicle; a current velocity of the vehicle; a past velocity of the vehicle; a predicted velocity of the vehicle; velocities and orientations of other traffic agents relative to the vehicle; velocities and orientations of other traffic agents relative to each other; or velocities and orientations of other traffic agents relative to one or more map elements (see at least Englard Fig. 10, column 30 line 60-column 31 line “Moreover, in some embodiments, the perimeter of the occupancy grid 550 may be a rectangle, circle, or other shape that encompasses the current location 554 of the autonomous vehicle (e.g., with the location 554 being at the center of the rectangle or circle). In the example scenario of FIG. 10, the occupancy grid 550 includes (i.e., includes representations of) a number of objects, and areas associated with objects, including: a road 555, dynamic objects 556A-D (i.e., vehicles 556A-C and a pedestrian 556D), lane markings 560, 562, and traffic light areas 564. The example occupancy grid 550 may include data representing each of the object/area positions, as well as data representing the object/area types (e.g., including classification data that is generated by, or is derived from data generated by, the classification module 512).”).
Englard is considered analogous to the claimed invention because they are in the same field of vehicle monitoring (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olabiyi to include “predicting a discretized view of an environment of the vehicle based on a combination of features related to the vehicle, wherein the one or more predicted vehicle operations are based at least in part on the predicted discretized view of the environment of the vehicle, and wherein the combination of features related to the vehicle comprises one or more of: a current position of the vehicle; a past position of the vehicle; a precited position of the vehicle; a current velocity of the vehicle; a past velocity of the vehicle; a predicted velocity of the vehicle; velocities and orientations of other traffic agents relative to the vehicle; velocities and orientations of other traffic agents relative to each other; or velocities and orientations of other traffic agents relative to one or more map elements” as disclosed in Englard. The motivation for making this modification to the teachings of Olabiyi and Englard is the same as that set forth above, in the rejection of claim 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.B.W./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667